Judgment and order affirmed, with costs. All concurred, except De Angelis, J., who dissented on the ground that it was error prejudicial to the defendant to permit witnesses called by the plaintiff to testify that the deceased told them the cause and the nature of what troubled him, in view of the statements of plaintiff’s counsel in connection therewith; in permitting experts called by the plaintiff to express then opinions of the source of the infection which was claimed to have been the cause of the death of the deceased; and in permitting a witness to testify that he had been infected in the same manner as that in which the plaintiff claimed the deceased had been.